Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 describes first and second valves which are opened when a lock mechanism locks the equipment connector and the container connector. The applicant does not disclose these valves in the detailed description of the invention or in the drawings. It appears that applicant is referring to elements 200 and 70 (Figure 14) which press on each other and move during locking, however, these elements do not open a flow path during the locking procedure, the connection of the flow paths is achieved by needle (170) which pierces both element 200 and element 70. Thus it appears that the flow paths are connected by the action of the single needle moving to pierce several intervening components. This does not support the claimed feature of a first and second valve and so it is unclear how these two valves are arranged and how they function.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10, and 11 as best understood are is/are rejected under 35 U.S.C. (a)(1) as being anticipated by US Patent 9,999,569 (Kriheli).
In Re claim 1 Kriheli in Figures 10a and 10b discloses connection equipment comprising: an equipment connector (14) comprising a first connecting section that is connectable to equipment through which a fluid moves (portion connected to syringe 12), a first liquid flow path that communicates with an interior of the equipment when the equipment is connected to the first connecting section (interior of needle 40), and a first valve  (34b opens by passing the needle through when pressed) that is to open and close the first liquid flow path and that opens when pressed, a container connector (15) comprising a second connecting section that is connectable to a container (15b), a second liquid flow path that communicates with an interior of the container when the container is connected to the second connecting section (interior of needle 15b), and a second valve that (component 15a which opens by passing needle 40 through when pressed) is to open and close the second liquid flow path and that opens when pressed by the first valve, and a lock mechanism (arms 35 shown in locked position in Figures 11a and 11b) that locks the equipment connector and the container connector in a state where the first valve is pressed by the second valve, the first valve and the second valve are opened and the first liquid flow path is in communication with the second liquid flow path, and that unlocks the connectors in a state where the first valve and the second valve are closed (Column 15, lines 18-38).
In Re claim 2 Kriheli in Figures 10a and 10b discloses a pressure adjustment section and a first gas flow path connected to the pressure adjustment section (air conduit 38 and connected needle), wherein the first valve (34b) opens and closes the first liquid path and the first gas flow path. Kriheli further discloses a second gas flow path (portion of needle 15b which connects to gas path 38 in Figure 11b) that communicates with the interior of the container and the second valve (15a) opens and closes 
In Re claim 10 Kriheli in Figures 10a and 10b discloses connection equipment comprising: an equipment connector (14) comprising a first connecting section that is connectable to equipment through which a fluid moves (portion connected to syringe 12), a first liquid flow path that communicates with an interior of the equipment when the equipment is connected to the first connecting section (interior of needle 40), and a first valve  (34b opens by passing the needle through when pressed) that is to open and close the first liquid flow path and that opens when pressed, and a lock mechanism (arms 35 shown in locked position in Figures 11a and 11b) that locks the equipment connector and a container connector in a state where the first valve is pressed by a second valve of the container connector, the first valve and the second valve are opened and the first liquid flow path is in communication with a second liquid flow path, and that unlocks the connectors in a state where the first valve and the second valve are closed (Column 15, lines 18-38).
In Re claim 11 Kriheli in Figures 10a and 10b discloses a pressure adjustment section and a first gas flow path connected to the pressure adjustment section (air conduit 38 and connected needle), wherein the first valve (34b) opens and closes the first liquid path and the first gas flow path. Kriheli further discloses a second gas flow path (portion of needle 15b which connects to gas path 38 in Figure 11b) that communicates with the interior of the container and the second valve (15a) opens and closes the second liquid path and the second gas flow path. Kriheli also discloses a lock (arms 35 shown in locked position in Figures 11a and 11b) which locks the equipment connector and the container connector together in a configuration in which the first and second valves are open and the first air path and first liquid path are in communication with the second air path and second liquid path respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriheli in view of JP 2012-511940 (Tornqvist) (provided by applicant).
In Re claim 9 Kriheli as applied to claim 1 above discloses all the limitations, but doesn’t disclose an air ag and an air bag storage section.
Tornqvist discloses a container connector comprising an air bag (expandable bladder 64) and an air bag holder (parabolic disc 63) which is configured to adjust a pressure of a container during a fluid transfer operation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kriheli apparatus by adding an air bag and an air bag holder, in order to adjust the pressure in the container without connecting the airspace in the container to ambient air.
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 8,196,614 discloses a fluid transfer apparatus which makes use of puncturable valves and a locking mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753